Citation Nr: 0927946	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The appellant claims that she is entitled to VA death 
benefits on the basis that she is the surviving spouse of an 
individual who had service with the recognized guerrillas 
during World War II.  Her spouse died in February 1999.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  In July 2007, the appellant testified before the 
Board at a hearing that was held at the RO.    

In a February 2008 decision, the Board denied the appellant's 
claim for eligibility to VA benefits.  The appellant appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, a 
March 2009 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  

The appeal is REMANDED to the RO.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  



The appellant contends that she is entitled to VA death 
benefits based on her deceased husband's service.  In 
December 2005, the National Personnel Records Center (NPRC) 
certified that the decedent had no service with the 
Philippine Commonwealth Army, including recognized guerilla 
service.  

In March 2007, the appellant submitted a Confirmation of 
Military Service certificate from the Philippine Military 
Service Board, Department of National Defense.  This document 
indicated that the decedent had rendered honorable military 
service during World War II and was conferred full military 
Veteran status.  There is no indication that that evidence 
was reviewed by the NPRC in December 2005. 

In Dependency and Indemnity Compensation claims where service 
department certification of a Veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  Where additional or new 
documents or evidence is provided by an appellant concerning 
a Veteran's active service after the initial service 
department certification, it is a violation of VA's duty to 
assist not to request service department review of that new 
evidence.  The correct interpretation of the governing 
statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a 
request for verification of service from the service 
department pursuant to 38 C.F.R. § 3.203(c).  Capellan v. 
Peake, 539 F.3d 1373 (Fed. Cir. 2008).  

There is no indication that the document at issue in this 
case was included in any request to the NPRC for verification 
of the decedent's service.  The Board therefore finds that 
remand of the case is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center (NPRC) verify the 
decedent's claimed active service in 
the United States Armed Forces.  
Provide the NPRC with copies of any 
relevant records in the claims file, to 
specifically include the Confirmation 
of Military Service certificate from 
the Philippine Military Service Board, 
Department of National Defense, and any 
other relevant documents of record.

2.  Then, readjudicate the  claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

